Simmons, C. J.
This being an action of ejectment and the plaintiff having shown a complete title to the premises in dispute, and the defendant having failed to establish by evidence satisfactory to the jury the prescriptive title relied on as a defense, and there being no errors of law complained of, thi-s court will not overrule -the discretion of the trial judge in refusing to grant a new trial. Judgment affirmed.
For plaintiff one Thomason testified: I don’t know whether anybody has been living on the lot from 18§1 to 1889. Carroll built a log house there and cleared about half or three quarters of an acre and lived there the latter pai’t of 1880 and first of 1881. . I don’t remember that anybody lived there then for three or four years. Think the "Williams family lived there in 1887, but don’t remember that there had been anybody living in it along before that. I don’t recollect any other clearing until 1894; think there was then a little clearing on the north side of tbe lot that was never fenced in and cultivated. Don’t know about tbe clearing near defendant’s field. Defendant rniglit liave bad some cleared on it, but I am not acquainted witb tbe lot lines. Have not been about tbe bouse in four or five years up to 1889. Was there in 1887 and didn’t find any clearing on it tben, only tbe patch around tbe bouse. If anybody lived in it I don’t know it. Defendant might have bad something or other in it. I remember that Wiley Clinton, a copper mine band, may have stayed there two or three months or may be longer. I think defendant has cultivated that patch, or bad it done, ever since be owned it.
Head & Head, for plaintiff in error.
McBride & Craven and Lloyd Thomas, contra.